         Case 4:20-cv-05640-YGR Document 706-3 Filed 05/18/21 Page 1 of 2


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19                                                   Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,                              DECLARATION OF YONATAN
                                                      EVEN IN SUPPORT OF EPIC
22                      Plaintiff, Counter-defendant, GAMES, INC.’S SUR-REPLY IN
                                                      RESPONSE TO APPLE’S REPLY
                             v.                       IN SUPPORT OF ITS MOTION TO
23     APPLE INC.,                                    STRIKE WRITTEN AND ORAL
                                                      TESTIMONY OF DR. MICHAEL I.
24                      Defendant, Counterclaimant. CRAGG
25                                                   The Honorable Yvonne Gonzalez Rogers
26

27

28
           Case 4:20-cv-05640-YGR Document 706-3 Filed 05/18/21 Page 2 of 2

 1          I, Yonatan Even declare as follows:

 2          1.      I am an attorney licensed to practice in the State of New York and admitted to

 3   appear before this Court pro hac vice in Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-

 4   05640-YGR-TSH. I am a partner at the law firm of Cravath, Swaine & Moore LLP and am one

 5   of the attorneys representing Epic Games, Inc. (“Epic”) in the above-captioned action.

 6          2.      I submit this declaration in support of Epic’s Sur-Reply in Response to Apple’s

 7   Reply in Support of Its Motion to Strike Written and Oral Testimony of Dr. Michael I. Cragg.

 8   The contents of this declaration are based on my personal knowledge except as to matters

 9   stated on information and belief. As to those matters stated on information and belief, I am

10   informed and believe them to be true. If called to be a witness, I could and would testify

11   competently to the contents of this declaration.

12          3.      On May 14, 2021, I handed up to the Court a document titled “An economic

13   assessment of the effects of the Apple Agreement in Australia”, dated October 20, 2020,

14   bearing the Bates range SPOT-EPC-00001047-1066, which was referenced during the trial

15   testimony of Epic’s economic rebuttal expert Dr. Michael I. Cragg, given during a closed

16   session of the Court on May 13, 2021. A true and correct copy of that same document is

17   attached to this declaration as Exhibit A.

18          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

19   true and correct and that I executed this declaration on May 18, 2021, in Oakland, California.

20

21
                                                        /s/ Yonatan Even
22
                                                        Yonatan Even
23

24

25

26

27

28


                                                   -1-
                                     DECLARATION OF YONATAN EVEN
                                    Case No. 4:20-cv-05640-YGR-TSH
